                                       1    Kresta Nora Daly, SBN 199689
                                            BARTH DALY LLP
                                       2    2810 Fifth Street
                                            Davis, California 95618
                                       3    Telephone: (916) 440-8600
                                            Facsimile: (916) 440-9610
                                       4    Email: kdaly@barth-daly.com
                                       5    Attorneys for Defendant
                                            ROZZARI YOUNG
                                       6

                                       7

                                       8                              IN THE UNITED STATES DISTRICT COURT

                                       9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

                                      10

                                      11    UNITED STATES OF AMERICA,                          Case No. 2:18-CR-00205-MCE
                                      12                     Plaintiff,
                                                                                               STIPULATION AND ORDER TO RESET
                                      13             v.                                        MATTER
B ARTH D ALY LLP
               A TTORNEYS A T L AW
               D AVIS , C ALIFORNIA




                                      14    ROZZARI YOUNG,                                     Judge: Honorable Morrison C. England

                                      15                     Defendant.

                                      16

                                      17

                                      18           It is hereby stipulated and agreed to between the United States of America, by and through

                                      19   its counsel Assistant United States Attorney Heiko Coppola, and defendant, Rozzari Young, by

                                      20   and through her counsel, Kresta Nora Daly, that the hearing on Ms. Young’s motion requesting

                                      21   temporary release be dropped from Judge Barnes’ October 15, 2019 calendar and added to Judge

                                      22   England’s October 17, 2019 calendar.

                                      23   ///

                                      24   ///

                                      25   ///

                                      26

                                      27

                                      28
                                            {00029546}
                                                     STIPULATION AND ORDER        -1-                             [Case No. 2:18-CR-00205-MCE]
                                       1   Dated: October 15, 2019               Respectfully submitted,
                                       2                                         BARTH DALY LLP
                                       3
                                                                                 By      /s/ Kresta Nora Daly
                                       4                                                 KRESTA NORA DALY
                                                                                         Attorneys for ROZZARI YOUNG
                                       5

                                       6

                                       7   Dated: October 15, 2019               By      /s/ Kresta Nora Daly for
                                                                                         HEIKO COPPOLA
                                       8                                                 Assistant United States Attorney
                                       9

                                      10

                                      11                                                 ORDER
                                      12           Good cause appearing, and upon the stipulation of the parties, it is ordered that this matter
                                      13   is dropped from Judge Barnes’ October 15, 2019 calendar and added to Judge England’s October
B ARTH D ALY LLP
               A TTORNEYS A T L AW
               D AVIS , C ALIFORNIA




                                      14   17, 2019 calendar.
                                      15           IT IS SO ORDERED.
                                      16   DATED: October 16, 2019
                                      17

                                      18                                                 _______________________________________
                                                                                         MORRISON C. ENGLAND, JR.
                                      19                                                 UNITED STATES DISTRICT JUDGE

                                      20

                                      21

                                      22

                                      23

                                      24

                                      25

                                      26

                                      27

                                      28
                                            {00029546}
                                                 AMENDED STIPULATION AND ORDER           -2-                            [Case No. 2:18-CR-00205-MCE]
